Title: To George Washington from John Jameson, 17 September 1780
From: Jameson, John
To: Washington, George


                        
                            Sir
                            North Castle Septr 17th 1780
                        
                        By two Deserters from Col. Robinson’s Regiment I am informed that Admiral Rodney has arrived at the Hook and
                            that General Clinton has given Orders to the Flying Army to repair from Long Island to New York Where about seventy
                            Transports are Ordered to be in readiness to receive them and Sail at a Moments warning. I should be happy to know whether
                            it is agreeable to you to exchange Delanceys Cow Boys that may fall into my hands for such Men
                            as they may take—belonging to this Detachment. I am just now inform’d by a Gentleman who has been at West Chester with a
                            flag that he heard one of Delanceys Officers telling another that Admiral Rodney had arrived at the Hook with eight Sail
                            of the Line that he arrived at eight OClock in the morning (what day he did not hear) and Sailed at one OClock the same
                            day. With sentiments of esteem, I am Your Excellencys most Obedient & very humble Servant
                        
                            John Jameson
                        
                    